Citation Nr: 1214803	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  07-10 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Robert v. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2010, the Board denied the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 Memorandum Decision, the Court found the Board had provided inadequate reasons and bases for its discussion on why it found the July 2008 VA examination report to be the most probative evidence.  See slip opinion on page 2.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted.  First, an attempt to obtain all of the Veteran's service personnel records is in order.  Right now, there are very limited records from the Veteran's service personnel record, and these records may corroborate the Veteran's stressors.  

Second, the Veteran has provided several stressors, which stressors should be verifiable.  The stressors are as follows:

1. In 1969, the Veteran saw a man commit suicide by jumping overboard.  See July 2006 private "Psychiatric Evaluation;" see also March 2012 VA Form 21-4138, Statement in Support of Claim, from VA psychologist (Veteran reported witnessing the suicide of a person under his authority.).

2. The USS Oklahoma City received enemy fire, and the Veteran witnessed others hit by both enemy fire and friendly fire.  See March 2012 VA Form 21-4138, from VA psychologist.

3. In the gun turret, there was a "misfire" that resulted in almost having the turret explode with the Veteran inside it.  See id.

4. The Veteran had a life/death fight with a prisoner who attempted to escape but the Veteran could not shoot because it would have injured a fellow Marine.  See id. 

An attempt to verify these stressors (and any other stressor the Veteran identifies) should be made.

Third, the Veteran reported receiving treatment for hyperventilation before the 1974 automobile accident.  See statement received in August 2008.  There, the Veteran wrote he was treated by Dr. Page of Jackson, Florida, in 1972 to 1973 and by Dr. Kwangse Park in 1973.  The Veteran did not complete releases for VA to obtain these records, and they are relevant to the issue on appeal.

Fourth, the Board finds that another VA examination is necessary for two reasons.  One, should any of the above stressors be verified, an examiner should review the evidence and determine whether any of the verified stressors have caused PTSD or another acquired psychiatric disorder.  Two, in looking at the March 2012 statement from a VA psychologist (submitted by the Veteran), the clinician did not address a fact that is important to the Veteran's psychiatric history.  The evidence of record shows that the Veteran was in an automobile accident in June 1974, where he sustained rather severe injuries and was disabled for a period of time.  See, e.g., March 1977 letter from Dr. H. P. Hogshead (four pages long); see also June 1976 letter from Dr. Trave Brown, Jr.  

For many years following the accident, the Veteran attributed psychiatric symptoms to the automobile accident.  For example, in the March 1977 letter, Dr. Hogshead wrote that the Veteran described "[m]any anxiety problems," such as getting car sick and hyperventilating when he had to ride in a car.  He wrote the Veteran was somewhat depressed about his loss of ability to participate in sports.  A February 1978 private medical record shows that the examiner wrote that the Veteran reported hyperventilation, faintness, constant weakness, tightness in the chest and pain from June 1974.  The examiner noted that there was a history of a car accident in June 1974.  See February 1978 private medical record.  In an October 2000 private medical record, Peter Knox, M.Ed., Psy.D., noted the Veteran reported having panic attacks for the "last [25] years."  The examiner wrote, "He said he has no idea why he has Panic Attacks.  He then said he has had these attacks since the accident, adding 'patience is not one of my virtues.'"  See private medical record.  The Veteran's physical complaints at that time were knee pain and hearing loss.  There, the examiner diagnosed the Veteran with anxiety disorder, which he attributed to the Veteran's medical condition.  Under Axis III, which addresses general medical conditions, see American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 37, the examiner wrote, "Past knee and leg fracture, current complaints of knee pain."  

In a separate October 2000 private medical record, Dr. Farid Ullah noted the 1974 automobile accident and the subsequent treatment the Veteran received following the accident pertaining to his injuries.  He wrote, "During that period of time[, the Veteran] lost considerable amount of weight and along with that he also has developed severe anxiety and some phobias and remains depressed."  See private medical record.  In February 2003, W. Groff, M.D., noted the Veteran's report of on-going panic episodes since the Vietnam War and diagnosed panic disorder.

In the March 2012 statement from the VA psychologist, she did not address the automobile accident, which fact is relevant to the issue on appeal, since the Veteran reported panic attacks prior to filing a claim for service connection for an acquired psychiatric disorder, to include PTSD, to the June 1974 accident.  It does not appear that the VA psychologist reviewed the claims file before providing her opinion, as she made no mention of such.  See March 2012 VA Form 21-4138.  

Fifth, the record appears to raise a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, on a secondary basis.  In a lay statement received in September 2008, the Veteran's neighbor and friend stated he felt the Veteran's "hearing problem is causing him a lot of stress and depression."  Thus, VA should provide the Veteran with notice of the evidence necessary to establish a claim for secondary service connection.  In addition, a clinical psychologist, P. Knox, determined that the Veteran had an anxiety disorder due to medical condition.  Although he did not specify the medical condition, he did note in other areas of the report that the Veteran had knee pain as well as hearing loss.  This also raises a question of whether the Veteran has a psychiatric disorder secondary to his hearing loss.  

Lastly, in the March 2012 statement, the VA psychologist stated she had been seeing the Veteran since June 2009 (this psychologist indicated she is at the VA Community Based Outpatient Clinic in St. Mary's, Georgia).  The most recent VA treatment records in the claims file (including Virtual VA) are from September 2008.  Thus, records from that time from both the VA Medical Center in Gainesville, Florida, and the outpatient clinic should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service personnel records.

2.  Inform the Veteran of the information and evidence necessary to establish a claim for secondary service connection pursuant to the Veterans Claims Assistance Act.

3.  The Veteran should provide VA with as much detail as he can regarding the four stressors he has alleged, and any other stressor he has not reported to VA.  VA is looking for the month and year within a 60-day period for each of the following stressors:

(i) In 1969, the Veteran saw a man commit suicide by jumping overboard.  See July 2006 private "Psychiatric Evaluation;" see also March 2012 VA Form 21-4138, Statement in Support of Claim, from VA psychologist (Veteran reported witnessing the suicide of a person under his authority.).

(ii) The USS Oklahoma City received enemy fire, and the Veteran witnessed others hit by both enemy fire and friendly fire.  See March 2012 VA Form 21-4138, from VA psychologist.

(iii) In the gun turret, there was a "misfire" that resulted in almost having the turret explode with the Veteran inside it.  See March 2012 VA Form 21-4138, from VA psychologist.

(iv) The Veteran had a life/death fight with a prisoner who attempted to escape but the Veteran could not shoot because it would have injured a fellow Marine.  See March 2012 VA Form 21-4138, from VA psychologist.

Additionally, the Veteran is asked to provide VA with permission for it to attempt to obtain the medical records from Dr. Page of Jackson, Florida, in approximately 1972 to 1973 and from Dr. Kwangse Park in approximately 1973.  

4.  Contact the appropriate source(s) to attempt to verify the Veteran's reported stressors.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.

5.  The RO should make a finding as to what stressor(s) has/have been corroborated.

6.  Obtain the VA treatment records from the Gainesville, Florida, VA Medical Center, and from the St. Mary's VA Community Based Outpatient Clinic, dating from September 2008.  

7.  After the above steps are complete, schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of his claimed acquired psychiatric disorder, to include PTSD.  The following items must be provided to the examiner: (a) the claims file; (b) a copy of this remand and (c) the stressor or stressors that the RO has found is or are corroborated.  The examiner should indicate in the report that the claims folder has been reviewed.  The examiner is informed that the Board has tabbed multiple relevant records on the left side of the claims file, which address psychiatric complaints by the Veteran.  These records are located in both volumes of the claims file.  The records dated in the 1970s pertain to a June 1974 automobile accident, wherein the Veteran sustained multiple injuries and reported psychiatric symptoms at that time, such as panic disorder and hyperventilation.  The private medical records (non VA) are tabbed in green, and the VA medical records are tabbed in yellow.  

All appropriate tests and studies should be accomplished.  The examiner is asked to address the following:

   (i) Provide a diagnosis of any acquired psychiatric disorder found to be present.  Specifically determine whether the Veteran has PTSD under the criteria set forth in the DSM-IV.

   (ii) If PTSD is found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PTSD was caused by the stressor(s) that has/have been corroborated.  The examiner should also address whether it is at least as likely as not that the Veteran has PTSD due to the fear of hostile military or terrorist activity.  

   (iii) If the Veteran is diagnosed with a psychiatric order other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during service or is related to any in-service disease, event, or injury.  
   
   (iv) The examiner should also opine whether it is at least as likely as not that any current psychiatric disorder is due to or aggravated (worsened) by the service-connected hearing loss disability.  

A complete rationale must be provided for any opinions expressed.

8.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

9.  Thereafter, ensure that the above development has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, to include consideration of the new PTSD regulation, 38 C.F.R. § 3.304(f)(3), and 38 C.F.R. § 3.310.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

